                     UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF WISCONSIN


BRAELYN CARY, as Special
Administrator of the Estate of
Christopher L. Cary,

                           Plaintiff,

             v.                                       Case No. 19-CV-498

CITY OF FOND DU LAC,
SANDRA O’DONNELL,
and TRENTON SMITH,

                           Defendants.


                            DECISION AND ORDER


   1. Procedural History

      City of Fond du Lac Police Officer Sandra O’Donnell on December 23, 2018,

stopped a vehicle that failed to display a front license plate. (ECF No. 47, ¶ 2.) The

driver of that car was Christopher L. Cary. At some point during the traffic stop Cary

apparently ingested a large amount of cocaine and died as a result. (ECF No. 47, ¶ 87.)

      Cary’s estate brought this action alleging that O’Donnell and Fond du Lac Police

Officer Trenton Smith violated Cary’s rights under the Fourth Amendment by

subjecting him to an unreasonable search and seizure. (ECF No. 23, ¶ 22-29.) The



       Case 2:19-cv-00498-WED Filed 04/12/21 Page 1 of 19 Document 58
plaintiff also alleges that O’Donnell and Smith conspired to deprive Cary of his rights.

(ECF No. 23, ¶¶ 37-42.) The parties previously stipulated to the dismissal of other

claims and defendants. (ECF Nos. 36, 37, 38.)

      The defendants have moved for summary judgment. (ECF No. 39.) The plaintiff

has responded, and in doing so agrees to dismiss the conspiracy claim, leaving claims

that O’Donnell and Smith violated Cary’s rights under the Fourth Amendment by

improperly extending the traffic stop and conducting a pat-down of Cary. (ECF No. 46

at 2.) The defendants have replied. (ECF No. 50.) The motion is ready for resolution. All

parties have consented to the full jurisdiction of this court. (ECF No. 7, 15.) The court

has subject matter jurisdiction under 28 U.S.C. § 1331.

      The following facts are taken from the parties’ proposed findings of fact.

However, the plaintiff in its brief relies on additional facts that it introduced only in

response to the defendants’ proposed findings of fact, which is improper. Lanning v.

Gateway Tech. Coll., No. 19-CV-890, 2020 U.S. Dist. LEXIS 121446, at *1 n.1 (E.D. Wis. July

10, 2020) (citing Pollock v. ManpowerGroup US, Inc., No. 18-CV-107, 2019 U.S. Dist. LEXIS

199665, at *7-8 (E.D. Wis. Nov. 18, 2019)). “Any additional proposed findings of fact

must be presented only in accordance with Civ. L.R. 56(b)(2)(B)(ii), which ensures that

the moving party is able to appropriately respond to the proposition.” Pollock v.

ManpowerGroup US, Inc., No. 18-CV-107, 2019 U.S. Dist. LEXIS 199665, at *8 (E.D. Wis.

Nov. 18, 2019). Although the plaintiff submitted its own proposed findings of fact, it



                                       2
        Case 2:19-cv-00498-WED Filed 04/12/21 Page 2 of 19 Document 58
generally failed to include the facts it offered only in response to the defendants’

proposed findings of fact.

       This failure to comply with the court’s Local Rules deprived the defendants of

the opportunity to respond to those additional proposed findings of fact. Consequently,

any factual assertion that is supported only by a citation to the plaintiff’s response to the

defendants’ proposed findings of fact is disregarded for purposes of summary

judgment. See Perkins v. Milwaukee Cnty., 781 F. App'x 538, 540 (7th Cir. 2019); see also

Igasaki v. Ill. Dep't of Fin. & Prof'l Regulation, 988 F.3d 948, ___, 2021 U.S. App. LEXIS

4500, *11-*13 (7th Cir. 2021); Benuzzi v. Bd. of Educ., 647 F.3d 652, 655 (7th Cir. 2011)

(“District courts have broad discretion to enforce and require strict compliance with

their local rules.”). This error, however, does not appear to have impacted the resolution

of the defendants’ motion.

   2. Facts

       The encounter between O’Donnell and Cary was recorded by a dashboard

camera in O’Donnell’s squad car. The defendants have provided the court with that

video. According to that video, O’Donnell activated the emergency lights of her squad

car and pulled Cary over at 9:31 p.m. (ECF No. 47, ¶ 3.) At 9:32, O’Donnell approached

Cary’s car, identified herself, and explained the reason for the stop. (ECF No. 47, ¶ 4.) In

doing so, O’Donnell noticed that Cary was not wearing a seatbelt. (ECF No. 47, ¶ 5.)

O’Donnell asked Cary for his license and proof of insurance. (ECF No. 47, ¶ 6.) Cary



                                       3
        Case 2:19-cv-00498-WED Filed 04/12/21 Page 3 of 19 Document 58
stated he did not have his driver’s license or any other form of identification. (ECF No.

47, ¶¶ 7, 8.) He also stated that he did not own the car and did not know if it was

insured. (ECF No. 47, ¶¶ 9, 10.) O’Donnell asked Cary for his name and address, which

he provided. (ECF No. 47, ¶ 11-13.)

      O’Donnell returned to her squad car at about 9:33 p.m. (ECF No. 47, ¶ 18.) In her

car, O’Donnell used her mobile computer to verify the license plate and registration of

the car. (ECF No. 47, ¶ 19.) Although she confirmed that a person with Cary’s name had

a valid driver’s license, because Cary did not have any identification, she needed to find

a photograph of Cary to confirm his identity. (ECF No. 47, ¶¶ 20-22.) Neither the

Department of Motor Vehicles nor the Fond du Lac police department’s internal

databases that O’Donnell checked contained a photograph of Cary. (ECF No. 47, ¶¶ 24,

29-32.) However, these databases revealed that Cary had an extensive criminal history,

including “multiple convictions for aggravated assaults, substantial batteries,

burglaries, and multiple drug convictions, including trafficking and maintaining drug

trafficking locations with narcotics possessions.” (ECF No. 47, ¶ 23.) Amidst this review

of records, at 9:37 p.m. O’Donnell contacted her dispatcher and asked if a police dog

was available. (ECF No. 47, ¶ 27.) The dispatcher informed her that the dog would be

available soon. (ECF No. 47, ¶ 28.)

      It was not until O’Donnell checked Fond du Lac County Jail records that she

found a photograph of Cary and was able to confirm his identity. (ECF No. 47, ¶¶ 33-



                                      4
       Case 2:19-cv-00498-WED Filed 04/12/21 Page 4 of 19 Document 58
36.) After O’Donnell confirmed Cary’s identity, she asked her dispatcher to check to see

if Cary had any open warrants, criminal cases, or bond conditions. (ECF No. 47, ¶ 38.)

About a minute later, at 9:43 p.m., the dispatcher told O’Donnell that Cary had a

pending felony drug case and advised O’Donnell of Cary’s bond conditions. (ECF No.

47, ¶ 39.)

       O’Donnell immediately requested a backup officer (ECF No. 47, ¶ 40) and began

preparing a citation for Cary’s failure to have insurance (ECF No. 47, ¶ 41). O’Donnell

printed the citation at 9:46 p.m. (ECF No. 47, ¶ 42) and moved on to preparing written

warnings for failing to display a front license plate and failing to wear a seatbelt (ECF

No. 47, ¶ 43).

       At about 9:48 p.m., while O’Donnell was preparing the warnings, Fond du Lac

Police Officer Trenton Smith arrived as a backup officer. (ECF No. 47, ¶¶ 44-45.)

O’Donnell explained to Smith what was going on, and Smith responded that he had

recently arrested Cary. (ECF Nos. 47, ¶¶ 47-48; 51, ¶ 3.) Smith explained that Cary’s

address at that time was not the one that Cary had provided to O’Donnell. (ECF No. 47,

¶ 48.) This discussion about Cary’s address and whether providing a false address

would constitute the crime of obstructing an officer took over three minutes. (ECF No.

51, ¶¶ 4, 5, 11.) O’Donnell checked Cary’s open criminal case and saw that his address

in those records also was not the address Cary had provided to O’Donnell. (ECF No. 47,

¶ 50.) At 9:52, Smith went to Cary’s car to ask Cary what his current address was. (ECF



                                       5
        Case 2:19-cv-00498-WED Filed 04/12/21 Page 5 of 19 Document 58
No. 47, ¶ 51.) About a minute later, Cary confirmed that the address he initially gave to

O’Donnell was his current address. (ECF No. 47, ¶ 53.)

       At about 9:58 p.m., while O’Donnell was printing off the warnings (ECF No. 47,

¶ 59), Fond du Lac County Sheriff’s Deputy Justin Weisbecker arrived with his police

dog. (ECF No. 47, ¶ 56.) O’Donnell explained to Weisbecker what was going on (ECF

No. 47, ¶ 57), and Weisbecker and Smith went to speak with Cary (ECF No. 47, ¶ 58). At

9:59 p.m., O’Donnell got out of her car, approached Cary’s window, and asked Cary to

get out of the car so she could explain the citations and warnings to him. (ECF No. 47,

¶ 60.) Cary initially refused, said she could explain them while he stayed in the car, and

said that O’Donnell was harassing him. (Video, 21:59:47.) Up until this point Cary had

been cooperative. (ECF No. 51, ¶ 17.) O’Donnell responded that she was going to

explain them to him on the sidewalk and not in the street with cars driving by. (ECF No.

47, ¶ 61.) After Cary got out of the car and walked to the sidewalk, the police dog

immediately began going around Cary’s car. (ECF No. 47, ¶ 62.) The dog soon alerted to

the presence of drugs in the car. (ECF No. 47, ¶ 68.)

       When Cary got out of his car, his hands were in the pockets of his sweatshirt.

(ECF No. 47, ¶ 63.) O’Donnell told Cary to keep his hands out of his pockets, and Cary

complied. (ECF No. 47, ¶¶ 63-64.) But a few seconds later Cary put his hands back in his

pockets, leading O’Donnell to again order him to keep his hands out of his pockets.

(ECF No. 47, ¶¶ 64-65.) Again, Cary initially complied, only to put his hands back in his



                                       6
        Case 2:19-cv-00498-WED Filed 04/12/21 Page 6 of 19 Document 58
pockets a few seconds later. (ECF No. 47, ¶ 66.) O’Donnell for the third time told Cary

to keep his hands out his pockets. (ECF No. 47, ¶ 67.) Cary again initially complied but

then attempted to put his hand back in his pocket, at which point O’Donnell grabbed

his hand and ordered him for a fourth time to keep his hands out of his pocket. (ECF

No. 47, ¶ 69.)

        O’Donnell then conducted a pat-down of Cary. (ECF No. 47. ¶ 70.) During the

pat-down O’Donnell felt a firm object in Cary’s pocket and asked Cary’s permission to

remove it. (ECF No. 47, ¶ 71.) Cary consented, and O’Donnell removed a bundle of

cash. (ECF No. 47, ¶ 72.) After completing the pat-down, O’Donnell and Weisbecker

began to look through Cary’s car and discovered a white substance that O’Donnell

believed to be crack cocaine and multiple baggies that she believed were consistent with

drug trafficking. (ECF No. 47, ¶¶ 76-77.)

   3.            Summary Judgment Standard

        “The court shall grant summary judgment if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a). A fact is “material” only if it “might affect the

outcome of the suit” and a dispute is “genuine” only if a reasonable factfinder could

return a verdict for the non-movant. Anderson v. Liberty Lobby Inc., 477 U.S. 242, 248

(1986). In resolving a motion for summary judgment, the court is to “construe all

evidence and draw all reasonable inferences from the evidence in” favor of the non-



                                       7
        Case 2:19-cv-00498-WED Filed 04/12/21 Page 7 of 19 Document 58
movant. E.Y. v. United States, 758 F.3d 861, 863 (7th Cir. 2014) (citing Gil v. Reed, 535 F.3d

551, 556 (7th Cir. 2008); Del Raso v. United States, 244 F.3d 567, 570 (7th Cir. 2001)). “The

controlling question is whether a reasonable trier of fact could find in favor of the non-

moving party on the evidence submitted in support of and [in] opposition to the motion

for summary judgment.” White v. City of Chi., 829 F.3d 837, 841 (7th Cir. 2016).

   4. Analysis

          a. Extension of the Stop

       The plaintiff argues that O’Donnell and Smith unlawfully extended the traffic

stop in six ways: (1) requesting a police dog; (2) communicating with dispatch about the

police dog; (3) talking amongst themselves; (4) talking with Weisbecker; (5) printing two

copies of the citation; and (6) ordering Cary to get out of the car. (ECF No. 46 at 4-12.)

       There is no dispute that, after O’Donnell observed that the vehicle Cary was

driving did not display a front plate, she was authorized to stop it. See Whren v. United

States, 517 U.S. 806, 810 (1996); Wis. Stat. § 341.15(1); State v. Houghton, 2015 WI 79, ¶¶73-

78, 364 Wis. 2d 234, 266-67, 868 N.W.2d 143, 159-60. Having lawfully stopped Cary,

O’Donnell was authorized to detain him for a reasonable period of time to “address the

traffic violation that warranted the stop.” Rodriguez v. United States, 575 U.S. 348, 354

(2015). This typically includes “checking the driver’s license, determining whether there

are outstanding warrants against the driver, and inspecting the automobile’s

registration and proof of insurance.” Id. at 355. O’Donnell was also authorized to



                                       8
        Case 2:19-cv-00498-WED Filed 04/12/21 Page 8 of 19 Document 58
“conduct certain unrelated checks during an otherwise lawful traffic stop” provided she

did “not do so in a way that prolongs the stop.” Id. Any investigation outside the initial

mission of the traffic stop that “measurably extend[s] the duration of the stop” must be

supported by at least reasonable suspicion of illegal activity. Id. (quoting Arizona v.

Johnson, 555 U.S. 323, 333 (2009)).

       The plaintiff’s argument rests on the premise that anything that was not strictly

related to the reason for the traffic stop, even a delay of a single second, violates the

Fourth Amendment. But that argument is inconsistent with well-established principles,

most significantly the reasonableness requirement that underlies the Fourth

Amendment. See Riley v. California, 573 U.S. 373, 381-82 (2014) (quoting Brigham City v.

Stuart, 547 U.S. 398, 403 (2006)); see also Pennsylvania v. Mimms, 434 U.S. 106, 109 (1977).

The Court of Appeals for the Seventh Circuit, for example, has rejected the notion that a

police officer violates the Fourth Amendment by extending a traffic stop with questions

unrelated to the traffic stop and not otherwise supported by reasonable suspicion.

United States v. Muriel, 418 F.3d 720, 726 (7th Cir. 2005) (“the police may ask questions

that do not concern the purpose of the stop and that are not supported by any other

suspicion”); see also United States v. Lewis, 920 F.3d 483, 492 (7th Cir. 2019); United States

v. Childs, 277 F.3d 947, 954 (7th Cir. 2002) (discussing Ohio v. Robinette, 519 U.S. 33, 117 S.

Ct. 417 (1996)).




                                       9
        Case 2:19-cv-00498-WED Filed 04/12/21 Page 9 of 19 Document 58
       “What the Constitution requires is that the entire process remain reasonable.”

Childs, 277 F.3d at 954; see also State v. Vetter, 927 N.W.2d 435, 443 (N.D. 2019) (“The

Fourth Amendment does not call us to scrutinize traffic stops for unnecessary casual

conversation or impose a constitutional mandate for time efficiency over incidental

questions or conversation. The hallmark of a Fourth Amendment claim is whether the

search or seizure was ‘reasonable.’”). It was this principle that is reflected in the

Supreme Court’s proscription of police conduct that “measurably extend[s] the duration

of the stop,” Rodriguez, 575 U.S. at 355. The Court was not saying that any delay that was

capable of being measured amounts to a constitutional violation. To use “measurably”

in that sense with respect to time would be, at a minimum, redundant; time is

inherently capable of measurement. By adding “measurably,” it is obvious that the

Supreme Court was saying something different than proscribing anything that

“extend[s] the duration of the stop.” The Court was using “measurably” in the sense of,

“[t]o a significant extent; considerably; notably,” see Oxford Eng. Dict., OED Online,

available at https://www.oed.com/view/Entry/115504 (last visited April 12, 2021).

       Even if O’Donnell could have completed the traffic stop faster than she did,

“[t]he reasonableness of a seizure depends on what the police do, not on what they

might have done.” Childs, 277 F.3d at 953; see also Rodriguez, 575 U.S. at 357. The actions

the plaintiff challenges were either wholly proper and related to the “mission” of the

traffic stop, see Rodriguez, 575 U.S. at 355, or reasonable as de minimis extensions of the



                                      10
       Case 2:19-cv-00498-WED Filed 04/12/21 Page 10 of 19 Document 58
stop, cf. Mimms, 434 U.S. at 111 (noting that de minimis intrusions do not violate the

Fourth Amendment). “Rodriguez does not prohibit all conduct that in any way slows the

officer from completing the stop as fast as humanly possible.” United States v. Cortez, 965

F.3d 827, 837 (10th Cir. 2020), cert. denied, 20-6472, 2021 WL 161110 (U.S. Jan. 19, 2021)

(quoting United States v. Campbell, 912 F.3d 1340, 1353 (11th Cir. 2019), cert. denied, 140 S.

Ct. 196 (2019), reh'g denied, 140 S. Ct. 633 (2019), and opinion vacated and

superseded, 970 F.3d 1342 (11th Cir. 2020), reh'g en banc granted, opinion vacated, 981 F.3d

1014 (11th Cir. 2020)).

       The plaintiff argues that O’Donnell unlawfully extended the traffic stop to

communicate with dispatch about the availability of a police dog. There were three

separate exchanges between O’Donnell and dispatch about this. The first occurred from

21:37:50 to 21:38:06—that is, it lasted 16 seconds. O’Donnell asked if the police dog was

available, her dispatcher said, “No,” and O’Donnell acknowledged the response. 1 About

a minute later, from 21:39:08 to 21:39:31 (23 seconds), her dispatcher contacted

O’Donnell and told her that the police dog would be available soon but would be

coming from some distance away (about 10 miles according to Google, see Fed. R. Evid.

201(b)(2); the parties failed to provide the court with this detail) and so asked if the dog

was still needed. O’Donnell responded that it would probably take too long for the dog


1      O’Donnell:    City 42. Is County 64 available?
       Dispatch:     42. Negative.
       O’Donnell:    10-4.



                                      11
       Case 2:19-cv-00498-WED Filed 04/12/21 Page 11 of 19 Document 58
to get to where she was. 2 And finally, from 21:46:30 to 21:46:51 (another 21 seconds), the

dispatcher told O’Donnell that the police dog was available and asked if he should

come to her traffic stop. O’Donnell stated that he can and that he might make if before

she finishes the stop. 3 In total, these three conversations lasted one minute.

       The plaintiff has not presented any authority supporting the view that, by simply

requesting a police dog without reasonable suspicion that a vehicle contained drugs, a

police officer diverts from the mission of the stop and thus violates the constitution. If

such action violated the constitution, it would be remarkable that no court has so held

given that such nominal delays undoubtedly occur routinely. Cf. United States v. Guidry,

817 F.3d 997, 1001, 1005 (7th Cir. 2016) (noting without comment that a police officer

had to call for a police dog to come to a traffic stop and holding that the officer did not

impermissibly extend the traffic stop); United States v. Offord, 788 F. App'x 384, 385 (7th

Cir. 2019) (noting without comment that an officer “radioed for a canine unit” and later

holding that the officer did not impermissibly extend the traffic stop).


2      Dispatch:     42?
       O’Donnell:    Go ahead.
       Dispatch:     County 64 said he’ll be clearing shortly but said he’ll be responding from the B &
                     B Express in Mount Calvary.
       O’Donnell:    10-4. Yeah, it’s probably going to be too much of a delay.
       Dispatch:     Copy.

3      Dispatch:     42?
       O’Donnell:    Go ahead.
       Dispatch:     County 64 is clear. Did you want him to head your way or no?
       O’Donnell:    Yeah, why don’t you have him go and start to head this way. Maybe he’ll make it
                     before we finish up.
       Dispatch:     Copy.


                                      12
       Case 2:19-cv-00498-WED Filed 04/12/21 Page 12 of 19 Document 58
       The lack of comment is understandable. Given that it is well-established that a

police officer can nominally extend a traffic stop by asking questions unrelated to the

purpose of the stop, Lewis, 920 F.3d at 492, she certainly can nominally extend a traffic

stop by requesting a police dog to conduct a suspicionless search. Because any

communication would presumably cause some delay, the plaintiff’s argument would

amount to a requirement that a police officer have at least reasonable suspicion of drug

activity before she could request a police dog to come to a traffic stop. But this is not the

law. See, e.g., United States v. Holt, 777 F.3d 1234, 1257 (11th Cir. 2015) (“an officer does

not need any level of suspicion of criminal activity … to request a canine unit”).

       As stated above, O’Donnell’s three conversations with her dispatcher about the

availability of a police dog consumed a total of one minute. Accepting that this one-

minute of discussion was a diversion from the “mission” of the stop, and thus no part of

these exchanges occurred while O’Donnell was also reviewing records or preparing the

citation or warnings (a proposition the defendants dispute), this delay was de minimis.

The communications did not extend the stop to a considerable or significant extent. Cf.

Rodriguez, 575 U.S. at 355. Consequently, the stop remained reasonable, and O’Donnell

did not violate the Fourth Amendment in requesting a police dog.

       The plaintiff also argues that O’Donnell unlawfully extended the traffic stop by

requesting backup and talking with Smith when he arrived. But after learning that Cary

had pending felony drug charges, it was undoubtedly reasonable for O’Donnell to



                                      13
       Case 2:19-cv-00498-WED Filed 04/12/21 Page 13 of 19 Document 58
request a backup officer for her own safety. See Rodriguez, 575 U.S. at 356 (“[T]he

government’s officer safety interest stems from the mission of the stop itself. Traffic

stops are especially fraught with danger to police officers so an officer may need to take

certain negligibly burdensome precautions in order to complete his mission safely.”

(citations and quotation marks omitted)); Mimms, 434 U.S. at 110 (noting that officer

safety concerns are “legitimate and weighty”). When Smith arrived, it would be

expected that he and O’Donnell would spend some time discussing what was going on.

Such a discussion is consistent with the mission of the stop.

      That this discussion included determining Cary’s proper address and whether

providing a false address would be a crime were wholly appropriate and within the

mission of the traffic stop. Ensuring an accurate address for a driver would seem like an

ordinary part of any traffic stop. But, more materially, O’Donnell explained that, with

respect to the written warning regarding the missing front license plate, if Cary did not

fix the issue within 10 days, she would need to mail him a citation. She obviously

needed his correct address to mail him a citation.

      Likewise, it was entirely reasonable that O’Donnell took time to briefly explain to

Weisbecker what was going on when he arrived with the police dog. Again, the plaintiff

does not point to any authority to support the assertion that it violates the Fourth

Amendment for a police officer to brief a backup officer or consult a colleague on how

to proceed. To hold that these sorts of communications violate the Fourth Amendment



                                      14
       Case 2:19-cv-00498-WED Filed 04/12/21 Page 14 of 19 Document 58
because they result in an extension of a traffic stop would have radical implications for

standard and reasonable police practices, as well as officer safety.

       As for any delay that might have resulted from O’Donnell printing two copies of

the citation, any such delay was, again, de minimis. The plaintiff attempts to make much

of the fact that O’Donnell gave two explanations for why she did this—because the

citation reprinted when she printed the warnings and because she always makes a

second copy when a traffic stop might lead to an arrest. (ECF Nos. 46 at 10-11; 51, ¶ 16.)

The fact that there were two explanations does not support the inference that she

printed the second copy just to delay the traffic stop so the police dog could arrive.

Moreover, as the plaintiff argues in its brief, O’Donnell did not print the second citation

until after the police dog arrived (ECF No. 46 at 11), and thus there was no reason to

delay. At that point, it was clear that the dog would have been able to sniff around the

car in the time it would take O’Donnell to explain the citation and warnings to Cary.

       Nor was it improper for O’Donnell to have Cary get out of the car so she could

explain the citation and warnings to him:

       The hazard of accidental injury from passing traffic to an officer standing
       on the driver's side of the vehicle may also be appreciable in some
       situations. Rather than conversing while standing exposed to moving
       traffic, the officer prudently may prefer to ask the driver of the vehicle to
       step out of the car and off onto the shoulder of the road where the inquiry
       may be pursued with greater safety to both.

Mimms, 434 U.S. at 110-11. The risk that traffic posed is evident from the video. The stop

occurred on a fairly narrow street in a commercial district, and cars were required to


                                      15
       Case 2:19-cv-00498-WED Filed 04/12/21 Page 15 of 19 Document 58
maneuver into oncoming traffic when passing the squad and Cary’s car.            Even absent

a legitimate concern for her safety, O’Donnell could have had Cary get out of the car for

no reason whatsoever. See Lewis, 920 F.3d at 492 (quoting United States v. Baker, 78 F.3d

1241, 1244 (7th Cir. 1996) (“During a valid traffic stop, an officer may ‘legitimately ask [a

driver] to step out of his car, even without any particularized suspicion ….”). It is

immaterial if the officers’ real motivation was to facilitate the dog’s work.

       Overall, the video reflects O’Donnell diligently pursuing the mission of the traffic

stop and proceeding consistent with the constitutional limits. See Rodriguez, 575 U.S. at

354 (“in determining the reasonable duration of a stop, ‘it [is] appropriate to examine

whether the police diligently pursued [the] investigation’”) (quoting United States v.

Sharpe, 470 U.S. 675, 686 (1985)). As a matter of law, the stop was of a reasonable length

and not unreasonably extended. Therefore, it is unnecessary to assess whether

O’Donnell had reasonable suspicion to extend the traffic stop. The defendants are

entitled to summary judgment as to this aspect of the plaintiff’s claim.

           b. Pat-Down

       “Whenever the circumstances of an on-the-street encounter are such that a police

officer reasonably believes he may be dealing with someone who is armed and

dangerous, the officer is justified in conducting a pat-down search of that individual for

weapons for his own protection, and for that of others nearby.” United States v. Fryer,

974 F.2d 813, 819 (7th Cir. 1992) (citing Terry v. Ohio, 392 U.S. 1, 27, 20 L. Ed. 2d 889, 88 S.



                                      16
       Case 2:19-cv-00498-WED Filed 04/12/21 Page 16 of 19 Document 58
Ct. 1868 (1968)). “[T]he officer must possess specific, articulable facts which, in

combination with inferences to be drawn from those facts, reasonably warrant the

intrusion.” Id. (citing Terry, 392 U.S. at 21; Michigan v. Long, 463 U.S. 1032, 1049 (1983)).

Reasonable suspicion is assessed objectively from the perspective of a reasonable police

officer; an officer’s subjective motives are irrelevant. United States v. Wanjiku, 919 F.3d

472, 487 (7th Cir. 2019).

       The defendants argue that reasonable suspicion existed to pat down Cary due in

large part to the fact that he repeatedly put his hands in his pockets despite being told

to keep his hands out of his pockets. The plaintiff relies on United States v. Williams, 731

F.3d 678 (7th Cir. 2013), to argue that it is clearly established that a person having his

hands in his pockets is not a reason to pat him down. (ECF No. 46 at 25.)

       In United States v. Williams, 731 F.3d 678 (7th Cir. 2013), a divided panel held that

a police officer lacked reasonable suspicion to pat the defendant down for weapons

simply because he observed the defendant with his hands in his pockets. Id. at 689.

While emphasizing that it was not creating a categorical rule, and that there might be

circumstances where a person having his hands in his pocket supported reasonable

suspicion for a pat-down, the court noted that the defendant had immediately removed

his hands when instructed to do so and it was only then that police officer chose to pat

him down. Id.




                                      17
       Case 2:19-cv-00498-WED Filed 04/12/21 Page 17 of 19 Document 58
       Unlike the defendant in Williams, after being told to keep his hands out of his

pockets Cary put them back in his pockets. Williams does not answer the question of

whether a person putting his hands back in his pockets immediately after having been

told by a police officer to keep his hands out of his pockets is enough to merit a frisk.

And the court need not decide that question, because Cary was not frisked until he for a

fourth time tried to put his hands back in his pockets after being told to keep them out.

       Cary’s persistent refusal to keep his hands out of his pockets would lead a

reasonable officer to be concerned that he might be armed. In addition, O’Donnell knew

that Cary had a significant criminal history, including convictions for violent offenses,

and that he was presently on bond for a pending felony drug case. Under these

circumstances, it was more than reasonable for O’Donnell to pat Cary down. And,

finally, before O’Donnell patted Cary down the police dog alerted to the presence of

controlled substances in the car. The connection between weapons and drugs (especially

for drug dealers, which O’Donnell knew Cary to be based on his criminal history) is so

well-established that it hardly need be stated. See, e.g., United States v. Hubbard, 61 F.3d

1261, 1270 (7th Cir. 1995).

       Under the totality of the circumstances, a reasonable police officer in O’Donnell’s

position would have had reasonable suspicion that Cary was armed. Therefore, it was

reasonable as a matter of law for her to conduct a pat-down of Cary. Accordingly, the




                                      18
       Case 2:19-cv-00498-WED Filed 04/12/21 Page 18 of 19 Document 58
defendants are also entitled to summary judgment as to the plaintiff’s claim that the

pat-down violated Cary’s rights under the Fourth Amendment.

   5. Conclusion

      The undisputed facts demonstrate that, as a matter of law, O’Donnell did not

unreasonably extend the traffic stop and she had reasonable suspicion to conduct a pat-

down of Cary. Accordingly,

      IT IS THEREFORE ORDERED that the defendants’ motion for summary

judgment (ECF No. 39) is granted. This action is dismissed with prejudice. The Clerk

shall enter judgment accordingly.

      IT IS FURTHER ORDERED that the defendants’ motion in limine (ECF No. 52)

is dismissed as moot.

      Dated at Milwaukee, Wisconsin this 12th day of April, 2021.



                                              _________________________
                                              WILLIAM E. DUFFIN
                                              U.S. Magistrate Judge




                                      19
       Case 2:19-cv-00498-WED Filed 04/12/21 Page 19 of 19 Document 58
